Citation Nr: 1434316	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-40 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for bilateral shoulder disability.

2.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for dyshidrotic eczema of the hands.

3.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for congestive heart failure.

4.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for obstructive sleep apnea.

5.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a left knee disability.

6.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to an effective date earlier than December 19, 2008, for the award of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1993.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2010 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2014 brief, the Veteran's representative raised a claim of entitlement to a higher rating for his service-connected fibromyalgia on an extraschedular basis.  This issue has not been addressed by the agency of original jurisdiction (AOJ) and is referred for disposition.  

According to a May 2014 letter from the RO, the Veteran filed a timely notice of disagreement (NOD) with respect to a December 2013 rating decision, denying entitlement to service connection for a low back disability, as well as claims to reopen service connection for a bilateral shoulder disability, dyshidrotic eczema of the hands, congestive heart failure, obstructive sleep apnea, a left knee disability, and a right knee disability.  Thus, the Board has jurisdiction over the claims to remand them for a statement of the case (SOC) and they have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With the exception of the claim for an earlier effective date, all of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2003 rating decision denied a claim of entitlement to service connection for joint pain; the decision was not appealed and is final.  

2.  A claim of service connection for fibromyalgia was received by the RO on February 28, 2007. 

3.  A May 2007 rating decision denied the claim of service connection for fibromyalgia; the Veteran filed a timely notice of disagreement.

4.  In January 2010, the RO granted service connection for fibromyalgia, effective December 19, 2008.

5.  The Veteran met all eligibility criteria for service connection for fibromyalgia as of February 28, 2007.


CONCLUSION OF LAW

An effective date of February 28, 2007, but no earlier, for the award of service connection for fibromyalgia is warranted.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for fibromyalgia.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed and whether a prior adverse decision became final.  There is no need for a medical examination or an opinion.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.  VA's duty to assist the Veteran has been met.

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).


The Veteran asserts that an appropriate effective date for the award of service connection is in February 2003, when he filed a claim for service connection for "joint pain."  Joint pain is a hallmark of fibromyalgia; thus, the claim can be reasonably construed as a claim for service connection for fibromyalgia.  See Dorland's Illustrated Medical Dictionary 697 (30th ed. 2003) (fibromyalgia is defined as pain and stiffness in the muscles and joints that is ether diffuse or has multiple trigger points).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a veteran's claim is not limited solely to the disability identified by the veteran).  

Even when considering the February 2003 claim as one for fibromyalgia, the claim was denied in a September 2003 rating decision.  New and material evidence was not received within one year of notification of the decision.  See 38 C.F.R. § 3.156(b) (2013).  The September 2003 decision was not appealed and is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

On February 26, 2007, the Veteran was diagnosed with fibromyalgia at a VA facility.  Shortly thereafter, he filed a claim of service connection for fibromyalgia on February 28, 2007.  The claim was denied in a May 2007 rating decision.  In June 2007, the Veteran filed a timely NOD with respect to that decision. 

The RO failed to issue the Veteran a SOC on the issue prior to the Veteran submitting correspondence to the RO regarding fibromyalgia that was received on December 19, 2008 (the currently assigned effective date).  Thus, the matter remained pending and in appellate status until the benefit sought on appeal was granted.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010).  The proper date of the claim is February 28, 2007.  See 38 C.F.R. § 3.160 (2013) (a pending claim is an application, formal or informal, which has not been finally adjudicated).

The Veteran met the criteria for service connection for fibromyalgia as of the date of claim of February 28, 2007, as he was diagnosed with fibromyalgia, which had manifested to a compensable degree, and had documented service in the Southwest Asia theater of operations prior to December 31, 2016.  38 U.S.C.A. §§ 1117, 1118 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  Thus, an effective date of February 28, 2007, for the award of service connection for fibromyalgia is warranted as that is the date of the claim to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Although the Veteran contends that an earlier effective date is warranted, because the September 2003 RO decision is final, the claim by which the Veteran was granted service connection for fibromyalgia, and which led to this appeal, was a claim to reopen a previously denied claim.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  Thus, the preponderance of the evidence is against an even earlier effective date.


ORDER

An effective date of February 28, 2007 for the award of service connection for fibromyalgia is granted.


REMAND

As noted in the introduction, a May 2014 letter from the RO indicates that the Veteran submitted a timely NOD with respect to a December 2013 decision to deny a claim of entitlement to service connection for a low back disability, as well as claims to reopen service connection for a bilateral shoulder disability, dyshidrotic eczema of the hands, congestive heart failure, obstructive sleep apnea, a left knee disability, and a right knee disability.  The AOJ has not and must now issue a SOC on these issues.  See Manlincon, 12 Vet. App. at 238.  

Accordingly, these issues are REMANDED for the following actions:

Issue a SOC for the issues of entitlement to service connection for a low back disability and claims to reopen service connection for a bilateral shoulder disability, dyshidrotic eczema of the hands, congestive heart failure, obstructive sleep apnea, a left knee disability, and a right knee disability.  If the Veteran appeals, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


